FILED
                            NOT FOR PUBLICATION                             NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANNA VERTKIN, M.D.,                              No. 11-15211

              Plaintiff - Appellant,             D.C. No. 3:10-cv-00775-RS

  v.
                                                 MEMORANDUM *
WELLS FARGO HOME MORTGAGE; et
al.,

              Defendants - Appellees.



ANNA VERTKIN, M.D.,                              No. 11-15215

              Plaintiff - Appellant,             D.C. No. 3:10-cv-03527-RS

  and

MARIA SOCORRO RUIZ GUEVARA,

              Plaintiff,

  v.

WELLS FARGO BANK, NA; et al.,

              Defendants - Appellees.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                          Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

      In these consolidated appeals, Anna Vertkin, M.D., appeals pro se from the

district court’s judgments dismissing her related actions arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion the denial of a recusal motion. Pesnell v. Arsenault, 543 F.3d

1038, 1043 (9th Cir. 2008). We affirm.

      The district court did not abuse its discretion by denying Vertkin’s motions

to disqualify the district court judge because Vertkin failed to demonstrate that the

judge’s impartiality might be reasonably questioned, that the judge had a personal

bias or prejudice, or that either the judge or his former law firm represented a

defendant in the instant matters. See 28 U.S.C. § 455(a)-(b)(2) (setting forth

grounds for recusal, including if the judge “served as lawyer in the matter in

controversy, or a lawyer with whom he previously practiced law served during

such association as a lawyer concerning the matter”); Liteky v. United States, 510



          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                       11-15211
U.S. 540, 555 (1994) (“[J]udicial rulings alone almost never constitute a valid basis

for a bias or partiality motion.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                          3                                   11-15211